April 23, 2010


Mr. Don Martinson
Fanning Harper Martinson Brandt & Kutchin, P.C.
Two Energy Square
4849 Greenville Avenue, Suite 1300
Dallas, TX 75206

Mr. Scott M. Keller
The Law Offices of Scott M. Keller
1700 Commerce Street, Suite 1310
Dallas, TX 75201
Mr. Robert Nathan Grisham
The Law Offices of Robert N. Grisham II
8750 N. Central Expressway,  Suite 1010
Dallas, TX 75231


Honorable John Parrish Chupp
141st District Court
Family Law Center
200 E. Weatherford St., 4th Floor
Fort Worth, TX 76196

RE:   Case Number:  10-0238
      Court of Appeals Number:  02-10-00013-CV
      Trial Court Number:  141-237069-09

Style:      IN RE  UNIVERSAL UNDERWRITERS OF TEXAS INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas  granted  the  Motion  for  Temporary
Relief and issued the enclosed stay  order  in  the  above-referenced  case.
The petition for writ of mandamus remains pending before this Court.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Thomas A.     |
|   |Wilder            |
|   |Ms. Debra Spisak  |